Citation Nr: 1631454	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  06-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969 and from June 1970 to July 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at his local RO (Travel Board hearing) in June 2009.  A transcript of the hearing is of record.

When this case was most recently before the Board, in October 2011, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

In its October 2011 remand, the Board instructed the RO to afford the Veteran an additional VA examination.  The examiner was instructed to offer an opinion as to whether the Veteran's right knee disability was etiologically related to his service or to his service-connected left knee disability.  The examiner was also instructed to opine as to whether the Veteran's right knee disability had been aggravated by his left knee disability.

The Veteran was afforded an additional VA examination in August 2012.  The examiner diagnosed right knee degenerative joint disease with chondromalacia, but opined that the condition was less likely than not related to the Veteran's service or to his service-connected left knee condition.  In this regard, the examiner stated that the Veteran's right knee symptoms began only in 2008, at which time the Veteran reported he was getting out of his truck and walking a lot while working for the Post Office.  The examiner concluded it was more likely than not that the Veteran's right knee condition was due to his work at the Post Office and normal changes associated with aging, rather than due to his left knee condition, which was not as severe as his right knee condition according to X-ray findings.  The examiner also opined that the Veteran's right knee condition was not aggravated beyond its natural progression by his left knee condition.  In this regard, the examiner stated that the Veteran's right knee condition had an onset in 2008, and therefore could not have been aggravated by his time in service or by his left knee condition.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this regard, the Board notes that the August 2012 examiner found the Veteran's right knee condition was not aggravated by his left knee condition, but the only rationale provided was that the Veteran's right knee condition had an onset in 2008.  This rationale does not explain why the Veteran's right knee condition, although having an onset later than his left knee condition, could not have been permanently worsened beyond its natural progression by the left knee condition.  As such, the Board finds that the August 2012 examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.
The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for a right knee disability.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Board also notes that the Veteran has received outpatient treatment through VA, but the most recent treatment notes of record are dated in May 2013.  As such, more contemporaneous records should be obtained on remand, if available.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from May 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously proffered an opinion in this case, to determine the nature and etiology of any diagnosed right knee condition present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability was caused or aggravated by the Veteran's service-connected left knee disability.

In providing his or her opinions, the examiner must consider and discuss the Veteran's competent lay statements to the effect that the symptoms of his left knee disability caused him to favor his right leg and knee.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is also asked to address the functional impact that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's educational and employment history but must not consider his age or any non-service connected disabilities.

A complete rational must be provided for any opinion offered.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




